            Case 2:21-cv-04060-PD Document 1 Filed 09/13/21 Page 1 of 16




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


U.S. EQUAL EMPLOYMENT                    )
OPPORTUNITY COMMISSION,                  )
                                         )
                  Plaintiff,             )            Civil Action No.
                                         )
            v.                           )            COMPLAINT
                                         )            AND JURY TRIAL DEMAND
EUREKA STONE QUARRY, INC.                )
and JAMES D. MORRISSEY INC.,             )
                                         )
                  Defendants.            )
________________________________________ )


                                  NATURE OF THE ACTION

       This is an action under Title VII of the Civil Rights Act of 1964, as amended (“Title VII”),

and Title I of the Civil Rights Act of 1991, to correct unlawful employment practices because of

race and retaliation and to provide appropriate relief to Charging Party Harold Powell. As alleged

with greater particularity in Paragraphs 15 through 53 below, Defendants Eureka Stone Quarry,

Inc. and James D. Morrissey, Inc. (“Defendants”) subjected Mr. Powell to unlawful harassment

and constructive discharge because of his race (Black) and in retaliation for his opposition to

unlawful employment practices in violation of Title VII.

                                 JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343

and 1345. This action is authorized and instituted pursuant to Section 706(f)(1) and (3) of Title

VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C.§ 2000e-5(f)(1) and (3), and pursuant

to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

       2.      The employment practices alleged to be unlawful were committed within the
             Case 2:21-cv-04060-PD Document 1 Filed 09/13/21 Page 2 of 16




jurisdiction of the United States District Court for the Eastern District of Pennsylvania.

                                             PARTIES

        3.      Plaintiff,   the   U.S.   Equal   Employment     Opportunity     Commission    (the

“Commission”), is the agency of the United States of America charged with the administration,

interpretation and enforcement of Title VII and is expressly authorized to bring this action by

Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1) and (3).

        4.      At all relevant times, Defendants, which are Pennsylvania corporations, have

continuously been doing business in the State of Pennsylvania, the City of Philadelphia and

Borough of Chalfont and have continuously had at least 15 employees.

        5.      Defendant Eureka Stone Quarry, Inc. employed more than 100 employees for at

least 20 calendar weeks during each of the following calendar years: 2016, 2017, 2018, 2019 and

2020.

        6.       Defendant James D. Morrissey Inc. employed more than 400 employees for at least

20 calendar weeks during each of the following calendar years: 2016, 2017, 2018, 2019 and 2020,

        7.      At all relevant times, Defendants have continuously been employers engaged in an

industry affecting commerce within the meaning of Section 701(b), (g) and (h) of Title VII, 42

U.S.C. § 2000e(b), (g) & (h).

        8.      Defendant Eureka Stone Quarry, Inc. and Defendant James D. Morrissey, Inc.

constitute a single “employer” within the meaning of Sections 701(b), (g), and (h) of Title VII, 42

U.S.C. §§ 2000e(b), (g), and (h):

                a.      Defendants share common ownership.

                b.      Defendants share common officers.




                                                  2
   Case 2:21-cv-04060-PD Document 1 Filed 09/13/21 Page 3 of 16




       c.      Certain managers, including but not limited to Safety Director James Furey,

are considered by Defendants to be, and are, employees of both Defendants.

       d.      Defendants share a single website attributed to James D. Morrissey, Inc. On

the website they hold themselves out to third-parties as a single enterprise, including listing

all Eureka Stone Quarry, Inc. facilities as James D. Morrissey Inc. facilities.

       e.      Defendant James D. Morrissey, Inc. holds itself out to third-parties as

“vertically integrated” with Defendant Eureka Stone Quarry, Inc. Upon information and

belief, Defendant Eureka Stone Quarry, Inc. supplies James D. Morrissey, Inc. with

materials for the latter’s construction operations, either directly or through another

integrated entity.

       f.      Defendants share employee recruitment and hiring functions, with the

James D. Morrissey, Inc. website used to advertise and solicit applications for positions at

both Eureka Stone Quarry, Inc. and James D. Morrissey, Inc.

       g.      Defendants share financial functions, with the James D. Morrissey, Inc.

website used to receive payment from customers on invoices from both Eureka Stone

Quarry, Inc. and James D. Morrissey, Inc.; to solicit and receive customer applications for

credit from both Eureka Stone Quarry, Inc. and James D. Morrissey, Inc.; and to solicit and

receive customer requests for quotes from both Eureka Stone Quarry, Inc. and James D.

Morrissey, Inc.

       h.      Defendant Eureka Stone Quarry, Inc.’s managers, including but not limited

to Safety Director James Furey, who performs human resources functions for Eureka Stone

Quarry, Inc., hold themselves out to employees and third-parties as employees and




                                          3
            Case 2:21-cv-04060-PD Document 1 Filed 09/13/21 Page 4 of 16




       management officials of both Eureka Stone Quarry, Inc. and Defendant James D.

       Morrissey Inc.

               i.       Defendant Eureka Stone Quarry, Inc.’s managers, including but not limited

       to Safety Director James Furey, are paid wages from accounts held by Defendant James D.

       Morrissey Inc.

               j.       Defendant Eureka Stone Quarry, Inc.’s managers, including but not limited

       to Safety Director James Furey, are provided important employment benefits, including

       but not limited to health and 401K benefits, by Defendant James D. Morrissey Inc.

               k.       The Vice President and General Counsel of Defendant James D. Morrissey

       Inc. represented Defendant Eureka Stone Quarry, Inc. during the EEOC administrative

       investigation of this matter.

                              ADMINISTRATIVE PROCEDURES

       9.      More than thirty days prior to the institution of this lawsuit, Harold Powell filed a

charge with the Commission alleging violations of Title VII by Defendant Eureka Stone Quarry,

Inc.

       10.     On February 9, 2021, the Commission issued to Defendants an administrative

Determination finding reasonable cause to believe that Defendants violated Title VII and inviting

Defendants to join with the Commission in informal methods of conciliation to endeavor to

eliminate the unlawful employment practices and provide appropriate relief.

       11.     The Commission engaged in communications with Defendants to provide

Defendants the opportunity to remedy the discriminatory practices described in the administrative

Determination.

       12.     The Commission was unable to secure from Defendants a conciliation agreement




                                                 4
          Case 2:21-cv-04060-PD Document 1 Filed 09/13/21 Page 5 of 16




acceptable to the Commission.

       13.      On March 18, 2021, the Commission issued to Defendants a Notice of Failure of

Conciliation.

       14.      All conditions precedent to the initiation of this lawsuit have been fulfilled.

                                    STATEMENT OF CLAIMS

   Count I: Hostile Work Environment Because of Race (Black) and Retaliation (Opposition)

       15.      On or about June 2016 and continuing until on or about July 29, 2020, Defendants

and their employees subjected Harold Powell to a hostile work environment because of his race,

Black, and in retaliation for his opposition to unlawful employment practices in violation of

Sections 703(a)(1) and 704(a) of Title VII, 42 U.S.C. §§ 2000e-2(a)(1) & 2000e-3(a).

       16.      Mr. Powell, a Black person, began his employment at Defendants’ Pocono Quarry

located near Chalfont, Pennsylvania on or about March 29, 2016. Powell was hired for the position

of Operator (Loader).

       17.      Beginning in 2016 and continuing through the end of 2019, Powell’s co-workers at

the Pocono Quarry subjected him to a continuing course of racial harassment, including but not

limited to the following:

                a.      Co-worker Francis J. (“Frank”) Bednarek, a White person, frequently used

       the word “nigger” in reference to Black persons. Powell was present when these statements

       were made and heard them.

                b.      Powell overheard Bednarek use the phrase “Fuck that nigger” on at least

       one occasion in apparent reference to Powell. Powell was the only Black employee at the

       Pocono quarry.




                                                  5
  Case 2:21-cv-04060-PD Document 1 Filed 09/13/21 Page 6 of 16




       c.       Bednarek frequently broadcast a podcast or YouTube show over the Pocono

quarry’s CB radio channel while he and Powell were operating loaders. The hosts of the

podcast/show frequently used the epithet “nigger” and made racially stereotyped

statements about Black persons and other ethnic minority individuals, including but not

limited to references to Black persons eating “chicken and watermelon” and Hispanic

persons eating “rice and beans.” Eventually, Powell was forced to turn his CB radio off to

avoid hearing the broadcasts.

       d.       Bednarek commented to Powell that it would be amusing if Powell went to

a Halloween party dressed in a Ku Klux Klan Grand Wizard costume and then revealed to

everyone that he is Black. Bednarek stated that the partygoers would then hang Powell.

       e.       Bednarek referred to Hispanic truck drivers who came to Pocono Quarry as

“stupid wetbacks.”    Powell’s daughter is Hispanic, a fact that he communicated to

Bednarek in response to the comments.

       f.       On or about September 2019, Bednarek observed Powell eating a banana

while Powell was in his vehicle and made comments over the CB radio that compared

Powell to, or implied that Powell was, a monkey. Powell heard Bednarek’s comments over

the CB radio.

       g.       During that same time period, Bednarek commented over the CB radio that

if a Black job applicant were hired, that applicant and Powell would be able to

communicate with one another using “clicking sounds.”          Powell heard Bednarek’s

comments, and on various occasions thereafter Bednarek and other White co-workers

reminded Powell of those comments and laughed about them.




                                        6
          Case 2:21-cv-04060-PD Document 1 Filed 09/13/21 Page 7 of 16




               h.      Bednarek displayed a handgun in the workplace in Powell’s presence. On

       at least one occasion Bednarek took the handgun out of his waistband while in the quarry

       breakroom and banged it down on a table. He then replaced the handgun in his waistband

       before leaving the break room, turned around and smiled at employees who were present,

       including Powell.

               i.      Bednarek made physically threatening statements in conjunction with his

       display of firearms, such as telling co-workers he preferred a revolver “so that no shell

       casings would be left behind.” Powell heard these statements.

               j.      Other White co-workers also subjected Powell to racial harassment,

       including but not limited to addressing him as “you fucking nigger” on one occasion;

       frequently using the epithet “nigger” in his presence in reference to Black persons

       generally; and making a joke about Powell and the slavery of African-Americans,

       suggesting that a White co-worker was Powell’s “master.”

       18.     Beginning sometime in 2018 continuing through October 2019, Powell complained

to his supervisor, Pocono Quarry Site Superintendent Jeff DeLong, on at least four occasions about

being forced to listen to Bednarek’s CB radio broadcasts of racist content, and Powell specifically

described the content to DeLong.

       19.     DeLong responded to Powell’s complaints about Bednarek’s racial harassment by

claiming to have never heard any such broadcasts and demanding that Powell “prove” that

Bednarek was doing it before DeLong would take action.

       20.     In response to Powell’s complaints about Bednarek’s CB broadcasts, DeLong

failed to ask Powell about any other racial harassment he may have experienced, failed to conduct

any investigation of the complaints, and failed to take any corrective action.




                                                 7
          Case 2:21-cv-04060-PD Document 1 Filed 09/13/21 Page 8 of 16




       21.     Prior to October 2019, Powell also complained to DeLong about the racially

harassing comments by his other White co-workers, including their use of the word “nigger.”

       22.     In response to Powell’s complaints about White co-workers using the epithet

“nigger,” DeLong failed to ask Powell about any other racial harassment he may have experienced,

failed to conduct any investigation of the complaints, and failed to take disciplinary action of any

kind against the co-workers.

       23.      On or about mid-September 2019, Powell reported to DeLong that Bednarek made

the aforementioned comments comparing Powell to, or implying that Powell was, a monkey and

that Powell and a Black job applicant would be able to communicate with “clicking sounds.”

       24.     DeLong smirked as Powell made his complaint, and he subsequently failed to ask

Powell about any other racial harassment he may have experienced, failed to conduct any

investigation of the complaint, and failed to take corrective action of any kind against Bednarek.

       25.     On or about late September 2019, Powell complained of Bednarek’s racial

harassment to Defendants’ Area Manager Arnold Connelly. Connelly instructed Powell to file a

grievance through the union.

       26.     In response to Powell’s complaint to Connelly, a meeting was held in early October

2019 between Powell and company managers DeLong, Connelly, and Safety Director James

Furey, who performs certain human resources functions for Defendants:

               a.      Furey conducted the questioning of Powell.

               b.      During the meeting, Powell again complained of racial harassment.

               c.      Powell specifically mentioned the “monkey” and “clicking sounds”

       incidents.

               d.      Powell also reported that he had been racially harassed by Bednarek on




                                                 8
          Case 2:21-cv-04060-PD Document 1 Filed 09/13/21 Page 9 of 16




       other occasions, telling Furey that Bednarek “is constantly making racial remarks” and that

       “[n]ine times out of 10, I ignore what Frank says, but he had finally hit a button and I had

       had enough.”

               e.     Furey responded to his complaint by stating, “Yeah, that sounds about like

       Frank.”

               f.     Prior to the meeting with Powell, Furey had personally observed Bednarek

       making similar offensive statements.

               g.     Neither Furey nor any other Defendant official present at the meeting ever

       asked any follow up questions of Powell to determine the nature of the other racially

       harassing incidents that Powell mentioned.

               h.     No one asked Powell to identify any witnesses to the harassment.

               i.     DeLong failed to tell anyone who was present at the meeting about Powell’s

       past racial harassment complaints.

       27.     In response to Powell’s racial harassment complaint and the October 2019 meeting,

Bednarek admitted to Furey that he had engaged in the most recent two incidents of racial

harassment, i.e., the “monkey” and “clicking sounds” incidents. Defendants did not question

Bednarik about any other racially harassing incidents.

       28.     In response to Powell’s racial harassment complaint and the October 2019 meeting,

Defendants failed to conduct a reasonably diligent investigation of racial harassment at the Pocono

Quarry, including but not limited to failing to inquire into any harassment other than the “monkey”

and “clicking sounds” incidents, failing to conduct reasonable inquiries of Powell, and failing to

interview numerous witnesses to racial harassment at the quarry.

       29.     In response to Powell’s racial harassment complaint and the October 2019 meeting,




                                                9
          Case 2:21-cv-04060-PD Document 1 Filed 09/13/21 Page 10 of 16




Defendants failed to take any disciplinary action against Bednarik or any other employee.

       30.     On or about June and July 2020, Powell’s co-worker Frank Bednarek and other co-

workers subjected Powell to additional racial and retaliatory harassment, including but not limited

to the following:

               a.     A presently unidentified, newly-hired White employee was discussing a

       news story about a homeless man whose mattress was burned and commented, “Only a

       dumb nigger would burn his own mattress.” Powell heard the statement.

               b.     Bednarek made highly threatening comments about the Black Lives Matter

       movement while at work, such as discussing firearms he and his wife owned and making

       statements to the effect that there would be a “race war,” that he was “ready” for the race

       war, that George Floyd was a “nigger” who “deserved it,” and that if Black Lives Matter

       protestors wanted to “riot” he [Bednarek] was “ready for it.” Bednarek made the

       aforementioned statements in Powell’s presence, and Powell heard those statements.

               c.     Bednarek used his company loader to block the road in front of Powell’s

       loader, which prevented Powell from performing his duties.

               d.      Bednarek used his company loader to drop a large boulder near Powell’s

       loader, an act that could have caused injury or death and that greatly startled Powell.

               e.     In late July 2020, as Powell drove his company loader past Bednarek, who

       was on foot, Bednarek took a rifle out of his privately-owned vehicle. Both men were on

       company property at the time. Shortly after Powell parked and exited his loader, Bednarek

       discharged his rifle, firing four to five rounds in rapid succession from a location only

       several hundred feet from Powell. Powell found that act to be highly threatening, and he

       left the Pocono Quarry.




                                                10
         Case 2:21-cv-04060-PD Document 1 Filed 09/13/21 Page 11 of 16




       31.     Powell then contacted Defendants’ management to complain about Bednarek’s

discharge of a firearm near Powell while on company property:

               a.     Powell spoke with Furey, asking whether employees could possess firearms

       at work.

               b.     In response, Furey laughed and queried, “Why do you ask?”

               c.     Powell then described the incident involving Bednarek’s rifle shots on

       company property during work hours, to which Furey reacted, “Really?”

               d.     Furey then stated that employees were allowed to keep firearms in their cars

       but that he would look into the shooting incident.

       32.     At no time did Furey ever follow up with Powell about his complaint concerning

the Bednarek shooting incident described above.

       33.     Defendants failed to take reasonable corrective action in response to the Bednarek

shooting incident:

               a.     Defendants failed to investigate Bednarek’s motive for discharging his

       firearm in Powell’s proximity.

               b.     Bednarek was not discharged in response to the shooting incident and his

       employment at the Pocono Quarry continued after that incident.

               c.     Defendants also failed to suspend Bednarek or impose any other, substantial

       disciplinary action for the shooting incident.

       34.     Defendants eventually discharged Bednarek from his employment at the Pocono

Quarry on or about November 2020. However, the reason for Bednarek’s discharge was not racial

harassment and any conduct concerning Powell. Rather, Bednarek was fired for making sexual

comments about a co-worker’s spouse, an individual who was not employed by either of the




                                                11
          Case 2:21-cv-04060-PD Document 1 Filed 09/13/21 Page 12 of 16




Defendants.

       35.     At all relevant times, including but not limited to the period June 2016 to July 2020,

Defendants failed to adopt, implement or disseminate to employees an employment policy defining

and prohibiting racial harassment in the workplace.

       36.     At all relevant times, including but not limited to the period June 2016 to July 2020,

Defendants failed to adopt, implement, or disseminate to employees a reasonably diligent

complaint procedure concerning complaints of racial harassment in the workplace and

investigations thereof.

       37.     At all relevant times, including but not limited to the period June 2016 to July 2020,

Defendants failed to train management personnel concerning racial harassment or investigations,

correction or prevention of workplace harassment.

       38.     The harassment described in Paragraphs 15 through 37, above, was sufficiently

severe or pervasive that a reasonable person in such circumstances would have considered

Defendants’ work environment to be hostile or abusive because of race, Black, and/or retaliation

for opposition to unlawful employment practices.

       39.      The harassment described in Paragraphs 15 through 37, above, caused Powell to

consider Defendants’ work environment to be hostile or abusive because of race, Black, and/or

retaliation for opposition to unlawful employment practices.

       40.      Defendants knew and reasonably should have known of the harassment described

in Paragraphs 15 through 37, above.

       41.     Defendants failed to take actions reasonably calculated to end the harassment

described in Paragraphs 15 through 37, above, and to prevent its reoccurrence.

       42.     Defendants failed to create reasonable avenues for complaints about racial and




                                                12
          Case 2:21-cv-04060-PD Document 1 Filed 09/13/21 Page 13 of 16




retaliatory harassment and otherwise failed to exercise reasonable care to prevent racial and

retaliatory harassment.

        43.     The effect of the practices complained of in Paragraphs 15 through 42 above has

been to deprive Harold Powell of equal employment opportunities and otherwise adversely affect

his status as an employee because of race and retaliation for conduct protected by Section 704(a)

of Title VII.

        44.     The unlawful employment practices complained of in Paragraphs 15 through 42

above were intentional.

        45.     The unlawful employment practices complained of in Paragraphs 15 through 42

above were done with malice or with reckless indifference to the federally protected rights of

Harold Powell.

    Count II: Constructive Discharge Because of Race (Black) and Retaliation (Opposition)

        46.     The Commission incorporates by reference the factual allegations set forth in

Paragraphs 15 through 45, above.

        47.     On or about July 29, 2020, Defendants subjected Powell to constructive discharge

because of his race, Black, and in retaliation for his opposition to unlawful employment practices

in violation of Sections 703(a)(1) and 704(a) of Title VII, 42 U.S.C. §§ 2000e-2(a)(1) & 2000e-

3(a).

        48.     As a result of the racial harassment and Defendants’ failure to correct and prevent

such harassment set forth at Paragraphs 15 through 45, above, Defendants created working

conditions sufficiently intolerable that a reasonable person would feel compelled to end their

employment.

        49.     On or about July 29, 2020, Powell resigned his employment at the Pocono Quarry.




                                                13
             Case 2:21-cv-04060-PD Document 1 Filed 09/13/21 Page 14 of 16




        50.      Powell felt compelled to resign his employment because of the working conditions

described above, and he resigned for that reason.

        51.      The effect of the practices complained of in Paragraphs 46 through 50 above has

been to deprive Harold Powell of equal employment opportunities and otherwise adversely affect

his status as an employee because of race and retaliation for conduct protected by Section 704(a)

of Title VII.

        52.      The unlawful employment practices complained of in Paragraphs 46 through 50

above were intentional.

        53.      The unlawful employment practices complained of in Paragraphs 46 through 50

above were done with malice or with reckless indifference to the federally protected rights of

Harold Powell.

                                      PRAYER FOR RELIEF

        Wherefore, the Commission respectfully requests that this Court:

        A.       Grant a permanent injunction enjoining Defendants, their officers, agents, servants,

employees, attorneys, and all persons in active concert or participation with them, from engaging

in unlawful employment practices by creating, tolerating or failing to take action required by law

to prevent or correct harassment of employees because of race or because such persons engaged

in conduct protected by Section 704(a) of Title VII, including but not limited to opposing

employment practices reasonably believed to be unlawful under Title VII.

        B.       Order Defendants to institute and carry out policies, practices, and programs that

provide equal employment opportunities for Black persons and persons who have engaged in

conduct protected by Section 704(a) of Title VII, and which eradicate the effects of its past and

present unlawful employment practices, including but not limited to an injunction mandating




                                                  14
              Case 2:21-cv-04060-PD Document 1 Filed 09/13/21 Page 15 of 16




procedures and employee training regarding Title VII requirements, with particular emphasis on

the prohibition of harassment because of race, an employer’s legal duty to take actions reasonably

calculated to prevent and correct such harassment, and the rights of employees who engage in

conduct protected by Section 704(a) of Title VII.

         C.       Order Defendants to make whole Harold Powell by providing appropriate backpay

with prejudgment interest, in amounts to be determined by the Court, and other affirmative relief

necessary to eradicate the effects of their unlawful employment practices, including but not limited

to front pay in lieu of reinstatement.

         D.       Order Defendants to make whole Harold Powell by providing compensation for

past and future pecuniary losses resulting from the unlawful employment practices described in

Paragraphs 15 through 53 above, in amounts to be determined at trial.

         E.       Order Defendants to make whole Harold Powell by providing compensation for

past and future nonpecuniary losses resulting from the unlawful practices complained of in

Paragraphs 15 through 53 above, including but not limited to emotional pain, suffering,

inconvenience, loss of enjoyment of life, and humiliation, in amounts to be determined at trial.

         F.       Order Defendants to pay punitive damages to Harold Powell for malicious and

reckless conduct, as described in Paragraphs 15 through 53 above, in amounts to be determined at

trial.

         G.       Grant such further relief as the Court deems necessary and proper in the public

interest.

         H.       Award the Commission its costs of this action.

                                      JURY TRIAL DEMAND

         The Commission requests a jury trial on all questions of fact raised by its Complaint.




                                                  15
Case 2:21-cv-04060-PD Document 1 Filed 09/13/21 Page 16 of 16
